Citation Nr: 1210378	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  08-14 621	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased evaluation (rating) in excess of 70 percent for posttraumatic stress disorder (PTSD) with dysthymia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from June 1967 to June 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In May 2010, the Board remanded this claim, along with the issue of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU), for further development.  Subsequently, the RO granted a TDIU in a September 2011 rating decision.  As discussed below, the Veteran has expressed a desire to withdraw her appeal.  


FINDING OF FACT

On January 31, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through her authorized representative, requesting to withdraw the appeal for an increased rating in excess of 70 percent for PTSD with dysthymia.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an increased rating in excess of 70 percent for PTSD with dysthymia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, through her authorized representative, has withdrawn the appeal for an increased rating in excess of 70 percent for PTSD with dysthymia; hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




		
J. PARKER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


